                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

REMO HARRISON DANIELS,

                         Plaintiff,
      v.                                          Case No. 17-cv-1080-pp

BRIAN FOSTER, et al.,

                        Defendants.
______________________________________________________________________________

      ORDER DENYING PLAINTIFF’S MOTION TO COMPEL AND FOR
 SANCTIONS (DKT. NO. 67), DENYING WITHOUT PREJUDICE MOTION TO
    APPOINT COUNSEL (DKT. NO. 73), DENYING MOTION FOR ORDER
 ALLOWING REVIEW OF VIDEO FOOTAGE (DKT. 77), GRANTING MOTION
 FOR EXTENSION OF TIME TO CONDUCT DISCOVERY (DKT. NO. 80) AND
 DENYING WITHOUT PREJUDICE DEFENDANTS’ MOTION FOR SUMMARY
                         JUDGMENT (DKT. NO. 83)
______________________________________________________________________________

      The plaintiff, Remo Harrison Daniels, is representing himself. He has

filed a series of motions relating to discovery, along with a motion to appoint

counsel. The court will deny all but one of his motions relating to discovery and

will deny without prejudice his motion to appoint counsel. The court will grant

the plaintiff additional time to conduct discovery and will deny as moot the

defendants’ motion for summary judgment, which they may re-file once

discovery is closed.

I.    MOTION TO COMPEL AND FOR SANCTIONS (DKT. NO. 67)

      In the brief supporting his motion to compel, the plaintiff asserts that he

served the defendants with two requests for production of documents—one on

October 16, 2018 and another on December 10, 2018. Dkt. No. 68 at 1. He

asserts that the defendants responded by saying that they did not have the
video footage he was requesting. Id. He says that he tried to work things out

with defense counsel but has been unable to do so. Id. at ¶10. He attached the

defendants’ response to his request for the December 13, 2016 footage; they

replied that they had no videos for that date. Dkt. No. 69-2 at ¶1 (response).

His brief also mentions “document relevant to past mistreatment of inmates by

defendant’s Beahm and Krause.” Dkt. No. 68 at 2–3.

      A.    Video Footage

      According to the plaintiff, the defendants failed to produce video footage

from the December 13, 2016 incident involved in this case, and provided “cut”

footage of the incident recorded on January 3, 2017. Dkt. No. 69 at ¶¶ 2, 8.

This is not the first time the plaintiff has asked the court to order the

defendants to turn over such footage—he made a similar request on December

28, 2018. Dkt. No. 62. The court denied the first request, in part because he

failed to confer with counsel for the defendants before filing the motion, as

required Civil Local Rule 37, and in part because he failed to offer anything

beyond speculation that he was given the wrong video footage. Dkt. No. 66 at

4–5. The court told the plaintiff that if he had proof that the defendants had

not given him relevant evidence or had tampered with the evidence they did

give him, he could write to the defendants’ attorney, Samuel Berg, and ask for

an explanation. Id. According to Attorney Berg, the plaintiff has not done this.

Dkt. No. 72 at 2.

      The court acknowledges that in this second motion, the plaintiff has

remedied one of the problems with his last motion—he certified that he had



                                         2
tried to confer with defense counsel to work out the dispute before he filed this

motion. But the plaintiff has not remedied the other problem—he has not

provided the court with proof that a video exists that has not been turned over,

or that the defendants tampered with the one they did turn over. The plaintiff

continues to insist that there is video footage from December 13, 2016 and

January 3, 2017 that would show the defendants sexually assaulting him. He

argues that because he knows for a fact that such video exists, the fact that the

defendants have not provided it to him shows that they are withholding

evidence or tampering with evidence. Dkt. No. 69 at ¶8. Attorney Berg has

(again) certified that video from December 13, 2016 does not exist and that the

footage from January 3, 2017 has not been tampered with. Dkt. No. 72 at 2–4.

      The court will deny the motion.

      B.    Investigations against Beahm and Krause

      The plaintiff argues that he is entitled to evidence he requested about

defendants Beahm and Krause. Dkt. No. 68 at 2–3. The relevant request

appears to be his request number four for production of documents, in which

he asks for “[a]ll records, or Documents of Investigates claims against both

Defendants.” Dkt. No. 69-1 at 2. The defendants objected to this request as

overly broad, unduly burdensome, and not proportional to the needs of the

case. Id. at 3. Attorney Berg stated that if the plaintiff submitted a more

specific request, he would review it and respond accordingly. Id. at 3. The

plaintiff failed to do so, and the court could deny his motion solely for failure to

meet and confer as required under Civil L.R. 37.



                                         3
      But the court will deny the plaintiff’s motion on the merits. The court

agrees that the plaintiff’s request was very broad, and Attorney Berg outlined

the results of those investigations in his response, despite his objection. Dkt.

No. 72 at 3–4. Counsel indicated that there were no PREA investigations or

disciplinary actions as to defendant Krause. Id. at 5. He indicated that Beahm

had been the subject of thirteen investigations and that all thirteen were

unfounded or unsubstantiated. Id. at 5. Counsel also indicated that Beahm

had been subject to two disciplinary actions, neither of which were related to

the plaintiff’s claims, or to issues like the plaintiff’s. Id. at 6.

      In an abundance of caution, the defendants submitted documents

relating to investigations into Beahm for in camera review. The court has

reviewed the documents. The two disciplinary actions against Beahm took

place in 2011 and 2015, respectively, long before the incident that forms the

basis of this lawsuit. Neither had to do with this plaintiff; neither had to do

with sexual harassment. Of the thirteen PREA complaints against Beahm (one

of which was the plaintiff’s, for the incident in this case), all were investigated

(several quite extensively). Investigators determined that they either were

unsubstantiated (not enough evidence to draw a conclusion) or unfounded (did

not happen). In one instance, the inmate who allegedly made the complaint

against Beahm denied he ever called the PREA hotline, and speculated that

another inmate did it under his name.

      None of the other inmates alleged that Beahm touched their buttocks, as

the plaintiff has alleged. Even if they had, the fact that the investigators found



                                            4
the claims unfounded would prevent the plaintiff from presenting the

complaints at his trial, or as evidence at summary judgment. Federal Rule of

Evidence 404(b)(1) prohibits a party from admitting evidence of other crimes,

wrongs or acts to show that someone acted in accordance with their character.

There are exceptions; for example, Rule 414(b)(2) says that evidence of other

“bad acts” may be admissible to show intent, absence of mistake or lack of

accident. But for the court to admit “other bad acts” evidence for such

purposes, the party seeking to admit the evidence must show that there is

“sufficient amount of evidence for the fact finder to conclude that the similar

act was committed.” Okai v. Verfuth, 275 F.3d 606, 610–11 (7th Cir. 2001).

Because none of the PREA complaints against Beahm have been proven, the

plaintiff could not have them admitted as evidence at summary judgment or at

trial. The court will not require the defendants to turn over to the plaintiff the

disciplinary actions or PREA complaints against Beahm.

      C.    Request for Sanctions

      The plaintiff stated in his motion that he was seeking “an order

compelling and sanction and for the Defendants to produces for Inspection and

copying the Documents Requested on October 26, 18.” Dkt. No. 67. The court

has no reason to sanction the defendants; they have not done anything wrong.

The court will deny the motion in its entirey.

II.   MOTION FOR ORDER FOR ALLOWING REVIEW OF VIDEO FOOTAGE
      (DKT. NO. 77)

      The plaintiff filed a motion stating that the institution would not let him

review video footage for his case. Dkt. No. 77. He says that he had the


                                         5
opportunity to review the footage once, but only for thirty minutes. Id. at ¶6.

He asks the court to order the institution to allow him to review the footage. Id.

at page 1. This is a problem the plaintiff has experienced before. See Dkt. No.

66.

       The defendants responded to the motion ten days later, stating that three

days earlier, the plaintiff had a video viewing session at the prison. Dkt. No. 82

at 1. Counsel stated that the plaintiff also had the opportunity to get any of the

property he’d had in storage while he was at the Restricted Housing Unit. Id.

Finally, counsel reported that the plaintiff now was back in general population

and had access to all his property, including his legal property. Id. at 1-2.

       The plaintiff did not file a reply or notify the court that the problem had

not been resolved. The court will deny the motion as moot.

III.   MOTION FOR EXTENSION OF TIME (DKT. NO. 80)

       The plaintiff also filed a motion asking for more time to conduct

discovery. Dkt. No. 80. He explained that he needed more time, based on the

defendants’ misunderstanding of his discovery requests. Id. Later, in his

motion to stay the defendants’ motion for summary judgment, he explained

that he needed more time after being released from segregation. Dkt. No. 93 at

1. He indicated that he was looking for eyewitnesses and a jailhouse lawyer. He

also said that he had experienced issues with self-harm and needed to go to

the emergency room. Id. at 2. The court will grant the plaintiff’s motion for

more time to conduct discovery. The court will extend the deadline for the

parties to complete discovery to the end of the day on October 18, 2019.



                                         6
Because the court is reopening discovery, it will deny as premature the

defendants’ motion for summary judgment. Dkt. No. 83. The court will extend

the deadline for filing dispositive motions to November 22, 2019. The

defendants may re-file the motion they’ve already filed if they conclude that

they don’t need to make any changes after the additional discovery period.

IV.   MOTION TO APPOINT COUNSEL (DKT. NO. 73)

      The plaintiff has filed four prior motions or letters asking the court to

appoint counsel to represent him. See Dkt. Nos. 4, 17, 31, 38. The court denied

the previous motions, although it found in its order denying the first one that

the plaintiff had demonstrated that he’d made reasonable efforts to find

counsel on his own. Dkt. No. 23 at 9. The court denied the motions because, in

each instance, it found that the plaintiff had demonstrated that he was capable

of presenting his case on his own. See Dkt. No. 23 at 9; Dkt. No. 56 at 15-16.

      In this most recent motion, the plaintiff says that he can’t afford a

lawyer, that the issues in his case are complex, that he has extremely limited

access to the law library, that the defendants are hiding video footage or

destroying evidence and that the plaintiff has limited legal knowledge. Dkt. No.

73.

      As the court has stated in its previous orders denying the plaintiff’s

motions to appoint counsel, in a civil case, the court has the discretion to

recruit counsel for individuals unable to afford one. Navejar v. Iyola, 718 F.3d

692, 696 (7th Cir. 2013); 28 U.S.C. §1915(e)(1); Ray v. Wexford Health Sources,

Inc., 706 F.3d 864, 866-67 (7th Cir. 2013). First, the plaintiff must make



                                        7
reasonable efforts to hire counsel on his own. Pruitt v. Mote, 503 F.3d 647, 653

(7th Cir. 2007). After the plaintiff demonstrates that he has made those efforts,

the court must decide “whether the difficulty of the case—factually and

legally—exceeds the particular plaintiff’s capacity as a layperson to coherently

present it.” Navejar, 718 F.3d at 696 (citing Pruitt, 503 F.3d at 655). The court

looks not only at a plaintiff’s ability to try his case, but also at his ability to

perform other “tasks that normally attend litigation,” such as “evidence

gathering” and “preparing and responding to motions.” Id. “[D]eciding whether

to recruit counsel ‘is a difficult decision: Almost everyone would benefit from

having a lawyer, but there are too many indigent litigants and too few

lawyering willing and able to volunteer for these cases.’” Henderson v. Ghosh,

755 F.3d 559, 564 (7th Cir. 2014) (quoting Olson v. Morgan, 750 F.3d 708, 711

(7th Cir. 2014)).

      The court already has held that the plaintiff has satisfied the first prong

of Pruitt, by making a reasonable effort to find counsel on his own. But the

court is still of the view that the plaintiff can handle the case himself at this

stage. First, the plaintiff says that he can’t afford a lawyer. The court has no

reason to disbelieve the plaintiff. But most incarcerated plaintiffs can’t afford

lawyers. Congress has not given the courts funds to hire lawyers for

incarcerated plaintiffs in civil cases. The courts must rely on volunteer lawyers,

and there aren’t many of those. For that reason, the court looks carefully at the

details of each case in which an incarcerated plaintiff asks for counsel, to

determine whether at that particular stage of the case, it appears to the court



                                           8
that the plaintiff really cannot state his own case. Here, the plaintiff has been

litigating his case himself for two years. He has filed numerous motions, letters

and other documents. He has conducted discovery, and clearly stated to the

defense what it is that he wants. The court cannot conclude that the plaintiff is

one of those incarcerated plaintiffs who can’t move forward without a lawyer,

      The plaintiff also says that the issues in his case are complex. The

plaintiff is proceeding against two defendants, Beahm and Krause. He alleges

that Beahm sexually assaulted him and Krause failed to protect him, both in

violation of his Eighth Amendment rights. His claims rely mostly on his own

recollection and his ability to tell his side of the story. He now has discovery

materials that he can use to support his claims. All that is left for the plaintiff

to do is complete his discovery, and then respond to the summary judgment

motion the defendants file. The court is aware that the plaintiff struggles with

mental illness, but the court has had no difficulty following the plaintiff’s

pleadings. It had no reason to think he cannot respond to the summary

judgment motion in the same way he has responded to other filings in the case.

      The plaintiff says he has very limited access to the law library. Most

incarcerated plaintiffs do. This limited access, however, has not prevented the

plaintiff from citing rules, cases and other legal authority in his pleadings. In

addition, now that the plaintiff is in general population rather than at the RHU,

he likely will have a bit more time in the library than he did when he filed his

motion.




                                         9
      The plaintiff asserts that the defendants are hiding and tampering with

evidence, which is why he needs a lawyer. The court already has addressed—

and rejected—this claim.

      Finally, the plaintiff says that he is not very knowledgeable about the

law. The court understands that the plaintiff is not a lawyer and isn’t trained in

the law. The court is aware from the many cases it sees from incarcerated

plaintiffs that many of them struggle with this handicap. But despite that lack

of knowledge, the plaintiff has represented himself ably up to now. As the court

noted above, he has cited rules and cases. When he has made procedural

errors (as he did the first time he filed a motion to compel), he has learned from

the court’s response, and has corrected those errors going forward. He explains

himself well and the court can follow his train of thought, despite his stated

mental health struggles. The court is also giving him more time to conduct

discovery and he can ask for an extension if he needs one.

      The plaintiff can complete the discovery and respond to the defendants’

motion for summary judgment on his own. If any of his claims survive

summary judgment, the court will recruit counsel to help him with the next

step in the litigation.

V.    CONCLUSION

      The court DENIES the plaintiff’s motion to compel and for sanctions.

Dkt. No. 67.

      The court DENIES WITHOUT PREJUDICE the plaintiff’s motion to

appoint counsel. Dkt. No. 73.



                                       10
      The court DENIES AS MOOT the plaintiff’s motion for an order allowing

review of video footage. Dkt. No. 77.

      The court GRANTS the plaintiff’s motion for an extension of time to

conduct discovery. Dkt. No. 80. The court ORDERS that the deadline for

completing discovery is EXTENDED to the end of the day on October 18, 2019

and that the deadline for filing dispositive motions is EXTENDED to the end of

the day on November 22, 2019.

      The court DENIES WITHOUT PREJUDICE the defendants’ motion for

summary judgment. Dkt. No. 83.

      Dated in Milwaukee, Wisconsin, this 16th day of September, 2019.

                                        BY THE COURT:


                                        ________________________________________
                                        HON. PAMELA PEPPER
                                        United States District Judge




                                         11
